—Order, Supreme Court, Kings County (Barry Hurowitz, J.), entered on or about July 8, 1994, which, after a hearing, awarded petitioner’s attorney $25,000 in legal fees related to a proceeding brought to discharge a wraparound mortgage, unanimously affirmed, with costs. The escrowee is directed to release the $25,000 being held in escrow plus interest to Mr. Edward H. Honig.
*346We reject the contention of respondents-appellants that the terms of the wraparound mortgage do not allow for recovery of fees related to prosecution of the proceeding to discharge that mortgage pursuant to RPAPL 1921. The default by respondents-appellants on the underlying mortgage triggered the provision of Paragraph 30 (g) of the wraparound mortgage, whereby that mortgage itself automatically was "deemed satisfied”. Upon the apparent failure of respondents-appellants to execute an official satisfaction of the wraparound mortgage, petitioner sought and received discharge of that mortgage pursuant to RPAPL 1921. Additional legal work was required in response to the efforts of respondents-appellants to have the wraparound mortgage reinstated. The charges related to these proceedings constituted "legal fees” that were "incurred by [petitioner] as a result of [the] default” within the meaning of Paragraph 30 (g) of the wraparound mortgage. Finally, we perceive no error in the amount of legal fees awarded to petitioner’s counsel. Concur — Sullivan, J. P., Ellerin, Rubin, Kupferman and Williams, JJ.